 

 

 

 

 

EXHIBIT 10.1

 

Stock Exchange for Principle Debt and Forgiveness of Interest

Agreement with CMKXTREME and UAJC 2005 Irrevocable Trust dated November 26, 2005

 

 

 

 

 



 

 

STOCK EXCHANGE FOR PRINCIPLE DEBT AND FORGIVENESS OF

INTEREST AGREEMENT

 

Urban Casavant, as the duly authorized representative for both CMKXTREME
promissory note dated September 23, 2004 and UAJC 2005 Irrevocable Trust
promissory note dated April 11, 2005, (jointly referred to as Urban Casavant)
have negotiated in good faith with Crystalix Group International, Inc. (CGI) to
convert promissory notes due CMKXTREME and UAJC by CGI into common shares of CGI
stock.

 

Urban Casavant agrees that:

 

1.

All interest accrued on all notes due him will be forgiven.

 

2.

All principle on all notes will be forgiven in exchange for 47,000,000 common
shares of CGI stock, which shares as allowed by the S.E.C. and as determined by
the transfer agent, will be free trading by the 144 Rule as of the anniversary
date of money invested as per the Agreements signed September 23, 2004 and April
11, 2005.

 

3.

Both the CMKXTREME and UAJC Trust notes due by CGI will be considered paid in
full as of the date this agreement is signed.

 

Crystalix Group International agrees that:

 

 

1.

Upon signing of this document, they will immediately begin the process to issue
the shares in a name designated by Urban Casavant.

 

2.

All notes currently due by CGI to all parties are being converted in the same
manner as the notes represented by Urban Casavant and in the amounts disclosed
to all parties involved.

 

/s/ Doug Lee

 

11/26/05

Doug Lee, President

 

Date

Crystalix Group International, Inc.

 

 

 

 

 

 

 

 

/s/ Urban Casavant

 

Nov 26/05

Urban Casavant

 

Date

CMKXTREME

 

 

 

 

 

 

 

 

/s/ Urban Casavant

 

Nov 26/05

Urban Casavant

 

Date

UAJC 2005 Irrevocable Trust

 

 

 

 

 

 

 